Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
		EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Deborah M. Herzfeld on August 26th, 2022.  

The application has been amended as follows: 
1.	In claim 14, line 1, delete “insert “14”.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and the Examiner’s amendment, claims 1-2, 5-7, 9-17, 19-21, 25, 27-30, and 40-41 are allowed and renumbered to claims 1-24.

		Given that applicant has amended claim 1 and has now deleted the definition of A ring wherein A is “6-membered aromatic ring”, the Obviousness Double Patenting (ODP) and 103(a) rejection over Adams et al. are now moot. Consequently, the ODP rejections over U.S. Patents 10,385,027 & 10,793,531 and 103(a) rejection over Adams et al. are hereby withdrawn.  
	
		Given that applicant has argued that U.S. Patent 11,046,660 does not require a triazole ring and given that U.S. Patent also possesses additionally differences in the compounds, the examiner contends that the ODP rejection over U.S. Patent 11,046,660 is now moot. Consequently, the ODP rejection of claims 1-2, 5-7, 9-21, 25-27, 29-30, and 40-41 is hereby withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1-2, 5-7, 9-17, 19-21, 25, 27-30, and 40-41 are drawn to a compound of Formula (I) or a pharmaceutically acceptable salt or derivative thereof, and a pharmaceutical composition comprising a compound or a pharmaceutically acceptable salt or derivative thereof according to claim 1, and a pharmaceutically acceptable excipient.  There is no prior art that anticipates or renders obvious the instant invention.  The closest art is Adam et al. (WO 2016/151300 A1) who teach compounds of formula (I) wherein the compounds are effective against PDE4 long isoforms.  However, Adam et al. recite that the A ring is a 6-membered aromatic ring which is absent in the instant invention.  Moreover, Applicant has demonstrated in the specification that the instant invention are PDE4D5 activators, an isoform of PDE4.  Since the present claims require the use of the compounds of instant formula (I), and no prior art anticipates or renders obvious the particular compounds of claim 1, claims 1-2, 5-7, 9-17, 19-21, 25, 27-30, and 40-41 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5-7, 9-17, 19-21, 25, 27-30, and 40-41 (renumbered 1-24) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/26/2022